UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4495


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KRISTEN DOUGLAS WELTER,

                Defendant - Appellant.



                            No. 13-4496


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KRISTEN DOUGLAS WELTER,

                Defendant - Appellant.



Appeals from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge.  (1:12-cr-00123-WO-1; 1:12-cr-00399-
WO-1)


Submitted:   May 30, 2014                 Decided:   June 16, 2014


Before NIEMEYER, KING, and WYNN, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Lisa S. Costner, LISA S. COSTNER, P.A., Winston-Salem, North
Carolina, for Appellant.   Ripley Rand, United States Attorney,
Graham T. Green, Assistant United States Attorney, Winston-
Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Kristen Welter appeals the district court’s criminal

judgment      sentencing    him     to    eighty-eight      months’    imprisonment

after    he   pled   guilty    to    being     a    felon   in   possession      of   a

firearm, in violation of 18 U.S.C. § 922(g)(1) (2012), and to

possessing      child      pornography,        in    violation    of      18   U.S.C.

§ 2252A(a)(5)(B)        (2012).      On    appeal,     Welter    argues    that   the

district court abused its discretion when it denied his motion

to withdraw his guilty plea to the child pornography charge and

committed clear error when it applied a two-level enhancement

for obstruction of justice to his offense level.                  We affirm.

              We review a district court’s denial of a motion to

withdraw a guilty plea for abuse of discretion.                       United States

v. Nicholson, 676 F.3d 376, 383 (4th Cir. 2012).                       “A defendant

has no absolute right to withdraw a guilty plea . . . .”                       Id. at

383-84     (internal     quotation        marks     omitted).         Instead,    the

defendant bears the burden of “show[ing] a fair and just reason”

for withdrawing his guilty plea.               Fed. R. Crim. P. 11(d)(2)(B);

Nicholson, 676 F.3d at 383.

              We have outlined six factors that the district court

should evaluate to determine whether a defendant is entitled to

withdraw his guilty plea:

        (1)   whether the  defendant has  offered credible
        evidence that his plea was not knowing or not
        voluntary, (2) whether the defendant has credibly

                                           3
       asserted his legal innocence, (3) whether there has
       been a delay between the entering of the plea and the
       filing of the motion, (4) whether defendant has had
       close assistance of competent counsel, (5) whether
       withdrawal will cause prejudice to the government, and
       (6) whether it will inconvenience the court and waste
       judicial resources.

United    States       v.     Moore,    931     F.2d    245,    248    (4th    Cir.   1991).

While all the factors noted in Moore should be considered, the

key factor to determining whether a motion to withdraw should be

granted is whether the Fed. R. Crim. P. 11 hearing was properly

conducted.        Nicholson, 676 F.3d at 384.

             After a thorough review of the record, we conclude

that   the       district      court      complied      with    Rule    11    when    Welter

entered his guilty plea.                   We hold that, in light of Welter’s

statements        at    the    Rule       11    hearing,      which    “carry    a    strong

presumption of verity,” Blackledge v. Allison, 431 U.S. 63, 74

(1977),    Welter’s         plea    was    knowing      and    voluntary,      and    he    has

failed    to      credibly      assert         his   innocence.         We    also    reject

Welter’s       challenge       to    the       district     court’s     conclusion         that

Welter    had     the    close      assistance         of   counsel.         Therefore,     we

conclude that the district court did not abuse its discretion

when it denied Welter’s motion to withdraw his guilty plea.

             Next, Welter argues that the district court improperly

applied      a    two-level         enhancement        to     his   offense     level      for

obstruction of justice.                In assessing whether a sentencing court

correctly applied the Guidelines, the district court’s factual

                                                 4
findings are reviewed for clear error and its legal conclusions

are reviewed de novo.        United States v. Osborne, 514 F.3d 377,

387 (4th Cir. 2008).       “Under [the] clear error standard, we will

reverse the district court’s [factual] finding only if we are

left with the definite and firm conviction that a mistake has

been committed.”        United States v. Crawford, 734 F.3d 339, 342

(4th    Cir.   2013)    (internal     quotation    marks    omitted),       cert.

denied, 134 S. Ct. 1528 (2014).

       The Guidelines provide for a two-level enhancement to the

defendant’s offense level:

       If (1) the defendant willfully obstructed or impeded,
       or attempted to obstruct or impede, the administration
       of   justice  with   respect   to  the   investigation,
       prosecution, or sentencing of the instant offense of
       conviction, and (2) the obstructive conduct related to
       (A) the defendant’s offense of conviction and any
       relevant conduct; or (B) a closely related offense.

U.S. Sentencing Guidelines Manual (“USSG”) § 3C1.1 (2012).                   The

application     notes     state     that    “[o]bstructive        conduct   that

occurred prior to the start of the investigation of the instant

offense of conviction may be covered by this guideline if the

conduct was purposefully calculated, and likely, to thwart the

investigation    or     prosecution    of   the   offense    of    conviction.”

USSG § 3C1.1 cmt. n.1.            On appeal, Welter contends that the

district court clearly erred in its factual conclusion that a

letter he sent to his neighbor asking her to dispose of hard

drives containing images of child pornography was purposefully

                                       5
calculated to thwart an inchoate investigation into the offense.

While Welter’s argument may be plausible, the district court’s

conclusion      was   also     permissible    and    therefore     the     court’s

decision to impose the enhancement was not clearly erroneous.

See Anderson v. City of Bessemer City, 470 U.S. 564, 574 (1985)

(“Where there are two permissible views of the evidence, the

factfinder’s choice between them cannot be clearly erroneous.”)

           Accordingly, we affirm the district court’s judgment.

We   dispense    with   oral    argument     because     the   facts   and   legal

contentions     are   adequately    presented       in   the   materials     before

this court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                       6